Citation Nr: 0405093	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-15 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from December 1954 to December 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by which 
the RO granted service connection for right ear hearing loss, 
but denied service connection for left ear hearing loss and 
tinnitus.  


FINDINGS OF FACT

1.  The veteran's left ear hearing loss did not begin during 
his military service or within a presumptive period after 
service, and it is not otherwise related to military service.

2.  The veteran's tinnitus is not related to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have left ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service; sensorineural left ear 
hearing loss may not be presumed to have been incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2003).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§3.303(a)(2003).  In addition, service connection may be 
granted for certain chronic diseases, such as organic 
diseases of the nervous system, including sensorineural 
hearing loss, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. §3.303(b).  

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).

The evidence of record includes service medical records, 
three VA examination reports, VA treatment records, a private 
medical examiner's opinion, and a transcript of a hearing 
before the RO.

The veteran's DD 214 lists a specialty of anti-aircraft 
artillery gun crewman.  The veteran has stated that he was 
the electric supplier for the 120-mm guns and that he did not 
have earplugs.  Service medical records show no hearing 
defects upon entry into the service.  While there are no 
treatment records pertinent to hearing defects, the report of 
medical examination at separation dated in December 1956 
reflects a history of headaches one to two times a week worse 
in the last 6 months, trouble with both ears for about one 
year, and decreased hearing in both ears since contact with 
loud noises.  The examiner noted partial nerve deafness.  
Results of an audiogram showed puretone thresholds higher for 
the right ear than the left.  The thresholds on the left were 
15, 10, 15, 15, 10, and 15 decibels at 250, 500, 1,000, 
2,000, 4,000, and 8,000 Hertz, respectively.  Tinnitus was 
not noted.  

VA treatment records dated from 1986 to 2002, in pertinent 
part, show determinations that the veteran had sensorineural 
hearing loss that was more severe in the left ear than in the 
right ear. 

The first VA examination report was conducted in May 2002.  
The report of that examination notes a medical history 
including the veteran's reports that his hearing had been 
decreased since 1960, but he had no records and could not 
recall who he saw for audiological testing.  He reported a 
history of being around 120-mm anti-aircraft guns and 
generators during his military service.  He reported constant 
bilateral tinnitus since 1973 and some headaches, but no ear 
infections or dizziness.  A review of the medical records 
indicated that early reports of hearing were only reported as 
being 15/15.  His 1956 audiogram shows hearing between 10-15 
decibels for the left ear and 15-35 decibels for the right 
ear.  At that time, there is a note "3975 Partial nerve 
deafness reject sounds to loud noise."  Results of an 
audiogram taken as part of this VA examination, as to the 
left ear were 35 decibels at 500 Hertz, 35 decibels at 1000 
Hertz, 75 decibels at 2000 Hertz, 80 decibels at 3000 Hertz, 
and 80 decibels at 4000 Hertz.  The Speech Recognition Score 
in the left ear was 80 percent.  

The examiner diagnosed puretone thresholds as moderately-
severely impaired with no air bone gap.  Speech thresholds 
were considered mildly impaired with 92 percent word 
recognition for the right ear and 80 percent word recognition 
for the left ear.  Middle ear function was normal and the 
otoscopic examination was unremarkable.  The examiner opined 
that some of the veteran's right ear hearing loss was as 
likely as not related to his exposure to loud weapons and 
generators during service because slight hearing loss was 
noted in the right ear at the time of separation.  However, 
as to the left ear, the examiner opined that, considering 
that the veteran's left ear was normal at the time of 
discharge, it was likely that the hearing loss for this ear 
was not service related.  The examiner also rendered the 
opinion that, because the onset of the tinnitus was years 
after the military service, it was likely that the tinnitus 
was not service-related.  

A second VA audiological examination was conducted by a 
different examiner in May 2003.  The report of that 
examination shows that the claims file was reviewed. A 
history included the veteran's reports of experiencing 
excessive noise exposure as a gun crewman in the military.  
He also reported post-military noise exposure as a carpenter 
for 10 years.  He also mentioned that he managed a filling 
station, motel and trailer courts.  He reported that the 
tinnitus began in 1973.  Puretone thresholds in the left ear 
were 35 decibels at 500 Hertz; 30 decibels at 1000 Hertz; 75 
decibels at 2000 Hertz; 80 decibels at 3000 Hertz; and 80 
decibels at 4000 Hertz.  Speech recognition in the left ear 
was 96 percent.  The examiner concluded that this showed a 
mild to moderately severe sensorineural hearing loss.  Ear 
canals and tympanic membranes were normal.  The examiner 
opined that it was less than likely that the left ear hearing 
loss resulted from military noise exposure.  The veteran had 
a normal audiogram for the left ear at discharge.  Given 
this, the examiner found that the hearing loss had to have 
occurred sometime after military service.  The examiner noted 
that the veteran had experienced occupational noise exposure 
as a carpenter for 10 years.  The examiner also indicated 
that the tinnitus was less likely the result of military 
noise exposure because it did not begin until 17 years after 
service.  

A third VA audiological examination was conducted by yet 
another VA examiner in August 2003 apparently with a view 
towards considering the testimony provided at the personal 
hearing and a private medical opinion of R.B., M.D., dated in 
July 2003 and discussed below.  The report of this 
examination indicates that the examiner reviewed the claims 
file and medical records.  It notes that the veteran 
suggested that the examiner at the time of discharge got the 
ears mixed up.  It also notes the opinion of R.B., M.D. and 
that R.B. suspected that excessive noise exposure including 
that during the veteran's military service had contributed to 
the veteran's hearing loss.  The VA examiner concluded that 
it was less than likely that the left ear hearing loss 
resulted from military noise exposure considering that the 
separation examination reflected normal hearing in the left 
ear.  The examiner also reported that it was less than likely 
that the veteran's tinnitus occurred as a result of military 
noise exposure.  

As noted above, a letter from R.B., M.D. dated in July 2003, 
was submitted by the veteran.  The letter indicates that an 
examination of the veteran was unremarkable.  An audiogram 
revealed a mild sensorineural hearing loss in the lower 
frequencies, improving almost to normal levels in the mid-
frequencies and then dropping off to a severe loss in the 
higher frequencies.  The examiner noted that he suspected 
that noise exposure, including exposure during military 
service, had contributed to the loss, but he was unable to 
assign how much loss was due to the military service and how 
much loss was due to exposure as a carpenter.  

The Board finds that service connection is not warranted for 
left ear hearing loss.  In this regard, the Board is 
persuaded by the opinions of the three VA examiners to the 
effect that the veteran's present left ear hearing loss and 
tinnitus are not related to service.  Each concluded that the 
hearing loss began some time after separation from service.  
While the Board is cognizant that the separation examination 
notes a history of trouble with both ears for a year, and a 
history of decreased hearing in both ears since contact with 
loud noises, and partial nerve deafness, these records were 
considered by the aforementioned VA examiners-in some cases 
being quoted in the examination report.  Having considered 
the in-service records, the three VA examiners nevertheless 
concluded that the left ear hearing loss and tinnitus were 
not related to military service.  In addition, while the 
Board acknowledges that the private medical examiner's 
opinion conflicts with the conclusion that the left ear 
hearing loss was not related to in-service noise exposure, 
the Board finds the opinion unpersuasive given that the 
examiner only suspected that the in-service exposure had some 
part in the left ear hearing loss, that he notes the post-
service exposure also contributed to the loss, that he is 
unable to assign the degree of the post-service and in-
service noise exposure contributions, and that he does not 
indicate that he reviewed the claims file or medical records, 
but instead appears to have relied solely on the veteran's 
own self-reported history in forming the opinion.  Notably 
that opinion does not address the veteran's tinnitus.  
Consequently, the Board gives less weight to this opinion and 
finds that the preponderance of the evidence is against the 
claims for service connection.

Although the veteran has contended that there was a mix-up in 
reporting the audiogram results for his ears, there is 
absolutely no suggestion of such a problem in the service 
records or in the several examination reports prepared by 
examiners who reviewed the veteran's file and who would have 
been in a position to comment on such a problem had the 
record been the least bit suspicious.  Therefore, despite the 
veteran's contention to the contrary, the Board finds no 
basis for concluding that there was a mix-up in reporting the 
test results.  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) and the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and adding 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants").  

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters dated in February 2002 and 
in June 2003 of what evidence was needed to substantiate the 
claims for service connection.  In particular, the February 
2002 letter asked the veteran to provide evidence to 
establish that the current hearing loss or tinnitus was due 
to or incurred during the period of military service.  The RO 
indicated that the evidence should be medical evidence and 
may include a medical opinion or statement from a physician.  
VA must notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO notified the veteran of this by the 
February 2002 letter.  The RO also indicated that the veteran 
should provide information as to any additional evidence, 
including private medical records, that he wanted to have VA 
obtain.  Consequently, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and newly promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the Board 
is not aware of any additional outstanding evidence to be 
obtained, either by VA or the veteran.  Notably, by letters 
dated in March 2002 and December 2003 the veteran indicated 
that he had no additional evidence to present.  The veteran 
was provided VA examinations that provided medical opinions 
regarding whether his left ear hearing loss and tinnitus were 
related to his service.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the claims for service connection.  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



